Citation Nr: 0816192	
Decision Date: 05/16/08    Archive Date: 05/23/08	

DOCKET NO.  06-15 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a skin disease, 
including chloracne.  


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from September 1969 to 
April 1971, and his final year of service was in the Republic 
of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.  The case is now ready for 
appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  There is no competent medical evidence or diagnosis of 
chloracne at any time during or after service, and diagnoses 
of tinea versicolor dermatitis and/or ringworm originating in 
2002 are not related causally to any incident, injury or 
exposure during the veteran's military service over 30 years 
earlier.  


CONCLUSION OF LAW

A skin disease, including chloracne, was not incurred or 
aggravated during military service.  38 U.S.C.A. §§ 1110, 
1116, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The veteran was provide formal VCAA notice in March 2005, 
prior to the issuance of the rating decision now on appeal 
from May 2005.  This notice informed him of the evidence 
necessary to substantiate his claim, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advised to submit any relevant evidence in his 
possession.  The complete service medical and personnel 
records were collected for review.  The veteran submitted 
certain more recent private medical records, and recent VA 
outpatient treatment records were collected for review.  All 
known available evidence has been collected, and the veteran 
does not argue nor does the evidence on file suggest that 
there remains any relevant evidence which is outstanding but 
which has not been collected for review.  VCAA is satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board considered referring this appeal for 
a VA examination with a review of the claims folder and 
request for opinions consistent with VCAA at 38 U.S.C.A. 
§ 5103A(d).  However, although the veteran has claimed 
service connection for chloracne, there is simply no clinical 
diagnosis anywhere on file of chloracne, and although there 
are clinical notations of chronic tinea versicolor dermatitis 
and/or ringworm subsequent to 2000, there is simply no 
objective evidence in any way indicating that this may have 
been a chronic condition in any way associated with the 
veteran's active military service over 30 years earlier.  
Under the circumstances, there is no duty to obtain such VCAA 
examination and request for opinions.  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

There are VA laws and regulations creating presumptions of 
service connection for diseases associated with exposure to 
herbicide agents used in Vietnam.  Any individual who 
actively served on the ground in Vietnam is presumed to have 
been exposed to herbicide agents.  Any person who served in 
the Republic of Vietnam and later manifests certain diseases 
is presumed to have incurred such disease based on herbicide 
exposure.  However, any individual with chloracne or another 
acneform disease consistent with chloracne must actually 
manifest this skin disease to a degree of 10 percent or more 
within one year after the last date on which the veteran 
performed active military service in Vietnam.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Analysis: The veteran filed his current and first claim for 
VA disability compensation in February 2005, over 33 years 
after he was separated from service.  In that application, he 
claimed to have chloracne which started while in Vietnam.  He 
reported never seeking medical attention for skin problems 
until after service in 1972 and 1976, but that this physician 
was deceased and that his records were not available.  He 
next noted seeking medical attention commencing in 2002 with 
VA, and in 2003 with a private physician.  In his substantive 
appeal, the veteran wrote that skin rashes began during 
Vietnam, and at first they were very light and "occurred only 
about once a year."  However, "in the past few years the 
symptoms have gotten worse and more frequent...."  He wrote 
that diagnoses over the years were unclear and varied, yet 
symptoms were always identical.  

The service medical records contain no complaints, findings, 
treatment or diagnosis for any form of skin disorder, 
including chloracne.  The physical examination for separation 
from service in April 1971 noted that the skin, head, face, 
neck and scalp were normal.  There is no indication that the 
veteran complained of any form of skin disorder at this time 
and the only note he added to the examination was "I am in 
good health."  Following service separation, there is a 
complete absence of any objective evidence of any form of 
chronic skin disease or disorder until approximately 2003, a 
period of well over 30 years.  

The Board would point out that although the veteran indicated 
that he had received post-service treatment for a skin 
disorder in 1972 and 1976, he did not provide any medical 
records documenting such treatment, nor did he provide 
properly completed medical releases so that VA might attempt 
to collect these records on his behalf.  

Private medical records reveal the veteran being treated for 
chronic tinea versicolor dermatitis and/or ringworm in 2003 
and 2004.  There is no documentation in these records which 
in any way shows or suggests that this chronic skin problem 
originated during or is causally attributable to the 
veteran's period of military service decades earlier.  

There are on file certain VA outpatient treatment records for 
various problems, and included in these records is the report 
of a general medical consultation in January 2002 which notes 
no bleeding or purpuric rashes, but which positively 
indicates "off and on ringworm rashes."  Again,  there is no 
indication in these records that ringworm originated during 
service or is otherwise causally attributable to incidents of 
service.  

A clear preponderance of the evidence on file is against the 
veteran's claim for service connection for chloracne, and for 
any other chronic skin disease.  No chronic skin disease is 
shown at any time during or for decades after the veteran was 
separated from service in the objective medical evidence on 
file.  The service medical records including the service 
separation examination are entirely silent for any form of 
skin disease, including chloracne.  There is in fact, no 
diagnosis of chloracne or other acneform disease anywhere on 
file.  

Moreover, as noted above in the governing law and 
regulations, the presumptive provisions applicable to 
herbicide exposure would require chloracne or other acneform 
disease to have documented onset within one year after the 
veteran was last in the Republic of Vietnam to be effective.  
The first objective evidence noting chronic ringworm is a VA 
general medical consultation in 2002, with follow-on private 
treatment records documenting chronic tinea versicolor 
dermatitis and/or ringworm in 2003 and thereafter.  Neither 
the private or VA treatment records provide any suggestion of 
a causal relationship between chronic skin problems first 
shown in and after 2002 to any incident, injury, disease or 
herbicide exposure during service in Vietnam.  An award of 
service connection for chloracne is certainly not warranted 
in the complete absence of any competent medical diagnosis of 
chloracne at any time.  An award of service connection for 
tinea versicolor dermatitis and/or ringworm is also not 
warranted in the absence of any competent medical or other 
evidentiary authority relating a chronic skin disorder first 
shown in 2002 to incidents of service over 30 years earlier.  
Although the veteran claims a chronicity of symptoms from the 
time of service forward, those claims lack a degree of 
credibility in light of the complete absence of any evidence 
of chloracne at any time and any objective evidence of any 
other skin disorder until decades after the veteran was 
separated from service.  


ORDER

Entitlement to service connection for a skin disorder 
including chloracne is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


